Title: From George Washington to William Phillips, 9 December 1780
From: Washington, George
To: Phillips, William


                        
                            Sir
                            Head Quarters 9th Decemr 1780
                        
                        I had the honor of receiving your favr of the 30th November by Brigr Genl Irvine. Inclosed you will find a
                            passport for the Ship General de Reidesel made out agreeable to the form and terms which you requested. I have the honor
                            to be with due Respect Sir yr most obt and hble Servt

                    